Mr. President,
allow me at the outset to extend to you the warmest
congratulations of the Greek Government on your election
to the presidency of the forty-eighth session of the General
Assembly. Your distinguished personal qualities and
diplomatic skills augur well for the progress of work of the
current session.
I should be remiss if I did not express the deep
appreciation of the Greek Government to the
Secretary-General of the United Nations ,
16 General Assembly - Forty-eighth session
Mr. Boutros Boutros-Ghali, for the most distinguished way
in which he has been discharging his high duties. His
dynamism, energy, perseverance, political will and
leadership, together with a determined vision of the new
world structure, constitute invaluable and solid foundations
for a more efficient and creative United Nations response to
the challenges of the close of the twentieth century. He has
our full support.
Let me also join previous speakers in welcoming, from
this rostrum, the new Members that have been admitted to
the United Nations this year.
We were deeply shocked by the tragic news of the
devastating earthquake in India, which has resulted in the
loss of tens of thousands of lives. I express, on behalf of
the Greek Government and of the Greek people, our sincere
sympathy for the families of victims and for the friendly
people of India.
Earlier this week, the Foreign Minister of Belgium, in
his capacity as President of the Council of the European
Community, delivered a statement on behalf of the European
Community and its 12 member States. My Government
fully subscribes to its content.
An unprecedented and historic event has enhanced
hopes for the peoples living in the Middle East. Israelis and
Palestinians have made a courageous step, in Washington,
towards peace. Greece, together with its European
Community partners, offers its full support for keeping the
present momentum so that the parties involved may soon
reach comprehensive and lasting agreements. We have
always taken the stand that peace in the Middle East could
be achieved through direct dialogue between all the parties.
The Prime Minister of Greece, Mr. Mitsotakis, addressing
the General Assembly in 1981 in his capacity as Foreign
Minister stressed, inter alia, that:
"The prolongation of the Arab-Israeli conflict and
the failure of all unilateral attempts to resolve it
demonstrate that only dialogue among the parties,
including the Palestine Liberation Organization, can
lead to a just and lasting solution." (A/36/PV.16, p. 17)
We are extremely satisfied that these historic, direct talks
have paved the way to peace.
In today’s global political landscape, the international
community must address many challenges that are neither
familiar nor simple. Troubling developments in areas with
varying political and economic conditions are affecting
millions of people who are caught in a circle of violence and
suffering. Millions face starvation. We must take heart,
however, from the determination of peoples in all parts of
the world to sustain freedom and human rights, and to
choose their futures even in the face of declining output,
rising unemployment and inflation. In the quest for a better
world, for a better future, man is striving to improve his
social, economic and political institutions.
The future of mankind is inextricably linked to the way
in which we have lived and acted during the twentieth
century and, in particular, during the last four decades.
During this period the international community had rested its
hopes on the United Nations system in order to address the
challenges of modern society. Our Organization has stood
the test of time. It has offered us a valuable service in the
fields of peace and security. It has also helped us, to a great
extent, in our common endeavours towards eliminating
injustice, economic imbalances and social disparities, and in
safeguarding the environment.
We firmly believe that all Members of the United
Nations, together, have a moral obligation to act in order to
ensure a better future for mankind. Previous speakers have
duly stressed the need to react jointly to the challenges.
In this respect, allow me to announce that the
Government of Greece, eager to contribute towards this end,
has the honour to propose the convening in Greece, in
January of the year 2000, of an international United Nations
summit aimed at adopting a global agenda for the twenty-
first century. The general topic of this summit conference
could be "Partners for a Better World: on the Threshold of
the Twenty-first Century". An ad hoc preparatory committee
or an open-ended working group of the whole could be
established by this body to cope with the substance and the
organizational aspects of the summit. Greece expresses its
willingness and readiness to work bilaterally and collectively
towards the realization of this United Nations summit
conference. I might add that, after all, Greece was the
cradle of the democracy that humanity as a whole now
enjoys. It is the right place to hold the summit proposed by
the Greek Government.
We are living through a period of radical changes,
especially in Europe. Former adversaries are now
cooperating on the basis of common values and principles.
Historical agreements have been reached in arms control and
arms reduction, both regionally and globally.
These changes have also brought new risks and
uncertainties: the proliferation of new States; the
Forty-eighth session - 1 October l993 17
reappearance of claims of numerous national minorities
suppressed under communism, and with them the danger of
disputed borders; and, on top of these, the economic collapse
and heavy transition costs in the former communist
countries, as well as the re-emergence of nationalism,
national antagonisms, religious fanaticism and populist
tendencies. All of these issues have set the stage for a new
approach to the question of security and stability in Europe,
which has emerged as the major issue of political importance
in the old continent. Let me also emphasize that security in
Europe is linked to the economic development and maturity
of the democratic process and institutions in Eastern Europe,
the Balkan peninsula and the Maghreb. Uncontrolled and
unlimited migration resulting from political turmoil and
economic hardship in these countries could cause social and
economic problems affecting even the more prosperous
countries in Western Europe.
The significance of the United Nations in maintaining
peace has grown dramatically. It is enough to compare the
13 peace-keeping operations undertaken during the first
42 years of its existence with the same number of operations
established between 1991 and 1992. Only last week the
Security Council decided to establish two new peace-keeping
operations in Haiti and in Liberia.
The prestige, credibility and power of the United
Nations have been enhanced by the positive outcome of the
peace-keeping operations. However, the United Nations
system was not ready to cope with such an extended
challenge, and there seems to be a consensus that United
Nations methods and capabilities need to be adjusted and
improved. More effective ways to prevent and contain
conflicts have been considered by the United Nations, world
leaders and respected think-tanks. The Secretary-General’s
"An Agenda for Peace" has stimulated the ongoing
discussions and has already resulted in the adoption of a
series of measures.
Greece strongly supports the United Nations
peace-keeping operations, as well as peace-building and
peacemaking activities. Our presence in Somalia, Iraq,
Kuwait and Western Sahara indicates our increasing
involvement in peace-keeping. In this context, I should also
mention our contribution to the United Nations polling
officers unit in Cambodia and in other parts of the world.
Cyprus, a member of the United Nations, still remains
occupied and divided. Thirty thousand Turkish troops
occupy 38 per cent of the Republic. What is more,
thousands of settlers from the mainland have upset the
demographic balance of the population. We note with deep
concern a complete lack of progress towards a solution of
the Cyprus problem during this year. In spite of the efforts
of the Secretary-General and his representatives, talks in
New York and in Cyprus came to a standstill because of the
unwillingness of the Turkish Cypriot leadership to engage in
meaningful negotiations either on the overall agreement or
on confidence-building measures. We join the
Secretary-General’s call to Turkey to fully assume its
responsibilities and exercise its decisive influence with the
Turkish-Cypriot leaders in order to achieve progress.
The recent breakthrough in the Middle East has proved
that there are no intractable problems, if there is a political
will. This genuine will is required from Ankara in order to
re-establish the sovereignty, territorial integrity and unity of
Cyprus, while guaranteeing and protecting the rights of all
its citizens. Here, I would remind the Assembly that the
question of the missing persons has not been resolved.
Greece will maintain its constructive attitude in the hope that
it will be reciprocated. My Government this year increased
its contribution to the United Nations Peace-keeping Force
in Cyprus to $6.5 million, as evidence of our strong
commitment to achieving a political settlement while
safeguarding peace in Cyprus.
We follow with particular attention the tireless efforts
of the countries of Central and Eastern Europe to achieve
decisive reforms to consolidate the democratic institutions
and establish an open market economy. We sympathize with
their calls for assistance. We participate in all initiatives to
promote a smooth integration of the newly established States
into international institutions. The consolidation of
democratic institutions and processes in Russia is of the
utmost importance for Europe and for my country in
particular.
An eloquent example of the upheaval brought about by
the dramatic changes in Europe is the situation in the former
Yugoslavia. Here, and especially in Bosnia, the upheaval
has turned into a tragedy of unprecedented proportions. No
matter how much we contribute to prevent and ease the
suffering of the people, there is no remedy unless and until
a political solution has been agreed upon by all parties.
Their leaders should understand that continued fighting
increases hatred and decreases the chances of a compromise,
and should seize any acceptable opportunity for peace for
the sake of their people. The Co-Chairmen of the
International Conference on the Former Yugoslavia have
exercised all their ingenuity to convince those leaders of
these simple truths. They have consistently tried to guide
negotiations towards the principles of the London
Conference. Cyrus Vance, Thorvald Stoltenberg and
18 General Assembly - Forty-eighth session
Lord Owen deserve our gratitude for their tremendous
efforts.
Greece, along with its European Community partners,
plays a constructive role in the search for a negotiated
overall settlement. We were close to an agreement last May
after the Athens meeting, for which the Greek Government
and particularly the Prime Minister, Mr. Mitsotakis, worked
hard. Let us hope that the present chance will not be
missed.
When an agreement is reached in Bosnia, we must take
an active part in the huge task of the reconstruction of the
former Yugoslavia. We propose to start planning for this
task right now. The main responsibility lies with the
European Community. Greece expresses its readiness to
host an international meeting for the rehabilitation and
reconstruction of the former Yugoslavia, with the
participation of donors, as well as of neighbouring countries.
Substantial economic and financial assistance is the
prerequisite for achieving social harmony and consolidating
democracy. Let us hope that peace will be achieved sooner
rather than later. Serious consideration should be given now
to planning for the day after peace is achieved.
May I remind the Assembly that the agreement between
the Israelis and the Palestinians came very suddenly. Only
now is the international community thinking of ways to
assist the region to recover and achieve economic
reconstruction and rehabilitation. Let us not be late in the
case of the former Yugoslavia. If we act right now, we act
on time. The day after should be taken into serious
consideration by all concerned, and especially by the
European Community and the neighbouring States.
My Government deeply appreciates the efforts of the
Co-Chairmen of the Steering Committee of the International
Conference on the Former Yugoslavia in accordance with
Security Council resolution 817 (1993). We thank
Mr. Vance for agreeing to continue these efforts in
accordance with Security Council resolution 845 (1993).
The resolution of this problem will enhance stability in the
Balkan region. Greece’s position is clear: we are striving
to eradicate a potential point of friction in the Balkans,
friction which may lead to tension with unpredictable and
perhaps grave consequences.
On this occasion I reiterate our earnest desire to
strengthen, as far as possible, our relations with all our
neighbours. We have pursued this policy consistently. To
this purpose, we will continue our efforts to enable our
northern neighbours to accomplish the difficult task of
reconstructing their economies. The Balkan economies are
inextricably interdependent; we need the cooperation of our
northern neighbours in order to link further our economies
with those of the Central, Northern and Western European
States. So our neighbours need the cooperation of Greece in
order to integrate their economies with the European
Community as well as to have access to the trade routes of
the Mediterranean and the Middle East.
Greece is fully aware of the need to assist, and has
already enormously assisted, Albania in overcoming its
considerable economic difficulties and consolidating its
democratic institutions. At the same time, we again urge the
Albanian Government to grant in practice the fundamental
minority rights established within the process of the
Conference on Security and Cooperation in Europe,
particularly in the fields of education and religion. Religious
freedom and the right to education should not be denied to
the Greek minority nor to any minority anywhere in the
globe. Albania cannot deny to the minorities within its
borders what it itself asks for its minorities abroad.
The elimination of weapons of mass destruction,
including in particular nuclear, chemical and biological
weapons, is a goal towards which, despite progress achieved,
we must persevere. The signing of the chemical-weapons
Convention on 12 January 1993 was an important step. We
look forward to the Conference of 1995 for an unconditional
and indefinite renewal of the Non-Proliferation Treaty. We
also note with satisfaction the progress made towards the
negotiation of a comprehensive test-ban treaty.
The World Conference on Human Rights, held in
Vienna last June, has led to the emergence of common views
and strategies involving large sectors of our societies and to
prospects for better cooperation between the institutions and
organizations active in this area.
We hope that the vicious circle of violence in South
Africa will end soon, with the cooperation of all South
African leaders, and that a new political system will be born.
Greece, along with its European Community partners,
intends to play a constructive role in assisting that country
in its transition to majority rule.
In Somalia, the United Nations embarked upon the first
peace enforcement operation to secure a safe environment
for humanitarian operations, disarm militia and pursue the
difficult task of political recovery. Pacification has been
accomplished to a large extent
Forty-eighth session - 1 October l993 19
though serious problems remain. As a troop contributor to
the United Nations Operation in Somalia, Greece firmly
believes that this operation should not be allowed to fail.
Greece and its European Community partners maintain
a fruitful dialogue in both political and economic matters
with the countries of Latin America. This dialogue will be
continued with great interest at the San Jose and Rio
ministerial meetings, which will take place next year under
the Greek presidency of the European Community and in
Greece.
In many of the poorest developing countries, standards
of living continue to decline, while in other developing
countries the results of economic performance are, to say the
least, mixed. Thus, some economies in Asia are vibrant.
Latin America, with the debt crisis behind it, has pursued
successful structural adjustment programmes. On the other
hand, in half of the developing world the picture remains
bleak. It is particularly so in Africa. The needs are
compelling.
We share the view that growth should be sustainable in
that it creates more employment, less poverty and greater
equality of opportunity, and also in that it promotes human
freedom and the preservation of the environment. Successful
national policies are necessary to bring about greater
participation by the people in economic, social and political
life.
In concluding my statement, I appeal to every Member,
not only in my capacity as Foreign Minister of Greece, but
also as a man who wants to see his grandchildren live in a
different, better world - a world of tolerance, peace and
solidarity. Let us join our efforts and share our experience
for a better tomorrow. Let us be tolerant of each other in
order to ensure a better life for our children and for their
children. Let us ensure that solidarity and partnership
prevail over sterile antagonism, micronationalism and
totalitarian ideologies and regimes. Let us work together to
eliminate war, famine, genocide, "ethnic cleansing",
holocaust, xenophobia, racism and aggression.
